Citation Nr: 1608529	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2014, the RO granted a 50 percent initial disability rating for the Veteran's service-connected PTSD. VA assumes that claimants seek the maximum benefit allowed by law. See AB v. Brown, 6 Vet. App. 35 (1993). Because the maximum available benefit has not been awarded, the Veteran's increased initial rating claim for PTSD remains in controversy.

The Veteran testified before the undersigned at a January 2016 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

The issue of entitlement to TDIU is raised by the record. See, e.g., January 2016 Hearing Transcript, pp. 11-12; see 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future review of the appeal should consider the electronic record.

The issue of a higher disability rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have tinnitus or any ringing in the ears that relates to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A December 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records (STRs), VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). In early February 2011, the Veteran did not report for his medical examination, so the examiner performed a file review and provided an opinion regarding the etiology of the Veteran's tinnitus. The Veteran requested that his examination be rescheduled, so later that month a different VA examiner reviewed the claims file, examined the Veteran, administered audiometric tests to measure the Veteran's current hearing loss levels, and provided an opinion (with rationale) that is sufficiently clear to enable the Board to make a fully informed decision. The February 2011 VA examination reports are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that his current tinnitus results from in-service noise exposure, particularly jet engine noises due to his work around aircraft. See October 2010 Claim; September 2013 Substantive Appeal; January 2016 Hearing Transcript, pp. 3. However, the preponderance of the evidence is against the claim and the appeal  is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having tinnitus, see February 2011 VA Examination Report, and organic diseases of the nervous system, to include tinnitus, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran alleges that his current hearing problems relate to in-service noise exposure, particularly jet engine noises. See October 2010 Claim; September 2013 Substantive Appeal; January 2016 Hearing Transcript, pp. 3. He testified that he did not recall having hearing protection for the nine months that he worked on aircraft in service. See January 2016 Hearing Transcript, pp. 3.

The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates he was an aviation structural mechanic in service. His military occupational specialty (MOS) has been identified as one where there is a high probability of noise exposure. See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010). Therefore, hazardous noise exposure during service is presumed.

However, the fact that the Veteran may have been exposed to acoustic trauma (the in-service element of service connection) is not dispositive. The question of nexus between the incident and the current disorder must be resolved and lay testimony is, however, not sufficient to establish that the Veteran's tinnitus relates to in-service noise exposure.

The Veteran's STRs do not indicate any hearing problems during service, to include complaints of ringing, buzzing, or chirping in the ears.

In February 2011, a VA examiner performed a review of the Veteran's claims file and opined that it was "less likely than not (less than 50% probability)" that tinnitus was caused by or a result of military noise exposure. The examiner noted that tinnitus is often idiopathic, and in the absence of a noise-induced hearing loss or documentation of tinnitus in the Veteran's service records, "the etiology of any reported tinnitus does not appear to be related to acoustic trauma during military service." The examiner also noted that the Veteran's separation from service was in 1972, and the first documentation of tinnitus was in 2011.

Later in February 2011, during a VA audiological examination the Veteran reported periodic tinnitus, occurring two to three times per week with a buzzing-type sound. He stated it coincided with a sharp pain in his ear at times. The Veteran denied civilian noise exposure, although he reported that he drove a truck and did some hunting. The examiner noted that tinnitus reported as periodic would more likely than not be related to the Veteran's symmetric, sensorineural hearing loss, but that the hearing loss was more likely than not related to something other than the service noise exposure. In making this determination, the examiner noted the Veteran had hearing within normal limits at both induction and discharge, and no complaints of hearing loss at discharge or within a year of discharge.

The February 2011 VA examination reports constitute highly probative evidence that weigh against entitlement to service connection for tinnitus. The examinations were conducted by medical professionals who reviewed the Veteran's claims file and pertinent medical history; in the case of the later examiner, examined the Veteran; and provided clear rationale for their opinion.

Although not dispositive, the Veteran did not report having ringing in his ears until he filed his claim in August 2011 - almost 30 years after his service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). While the Veteran stated that he did not know that tinnitus was a disability for many years, he also testified that he first noticed the tinnitus 15 to 20 years ago - or more than 10 years following his service separation. See January 2016 Hearing Transcript, pp. 2-3. Thus, the Veteran's tinnitus did not manifest in or within a year of active service and does not relate to his military noise exposure.

Although the Veteran is competent to report symptoms such ringing in the ears, he is not competent to determine whether his current tinnitus relates to his service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip). Whether the Veteran's tinnitus was caused or aggravated by his active duty service is a medically complex determination that cannot be made based on lay observation alone. Jandreau, 492 F. 3d at 1376-77, & n4; Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran lacks medical training and experience, his assertion that his tinnitus relates to his service is not competent evidence. Thus, the Veteran's statements that his current tinnitus was incurred in service are outweighed by the February 2011 VA examiners' opinions, which were rendered by medical professionals. See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for tinnitus is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for tinnitus is denied.


REMAND

Remand is required for an examination to determine the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file pertinent to PTSD, any other service-connected disorder and his employability. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the December 2013 examination for a new mental health examination for a new examination with opinion as to the severity of the Veteran's PTSD. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD. The examiner should identify which symptoms are objective and which are subjective, as well as the severity of the symptoms.

c. The examiner should provide an opinion addressing the impact, if any, of the Veteran's service-connected PTSD on his occupational and social functioning. In particular, the examiner should state whether the Veteran's mental health symptoms are sufficiently incapacitating to prevent him from working (i.e., engaging in substantially gainful activity) without regard to other factors such as age and nonservice-related disabilities.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2013 Informal Conference Report.

December 2013 VA Examination Report.

January 2016 Hearing Transcript.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


